
	
		I
		112th CONGRESS
		2d Session
		H. R. 6363
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Renacci (for
			 himself, Mr. Ellison,
			 Mr. Hinojosa,
			 Mr. Jones, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to clarify Federal
		  law with respect to reporting positive consumer credit information to consumer
		  reporting agencies by public utility companies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Credit Access and Inclusion
			 Act.
		2.Positive credit
			 reporting permitted
			(a)In
			 generalSection 623 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end
			 the following new subsection:
				
					(f)Full-File credit
				reporting
						(1)Rule of
				constructionNothing in this Act, or any regulation or rule
				established pursuant to this Act, shall be construed as to prohibit a person
				from furnishing the following information relating to a consumer to a consumer
				reporting agency:
							(A)Identifying
				informationA consumer’s full
				name, telephone number, mother’s maiden name, address, zip code, date of birth,
				any generational designation, social security number, or any other similar
				consumer identifiers or combination thereof.
							(B)Transactions or
				experiencesInformation solely as to transactions or experiences
				between the consumer and the person furnishing the information.
							(C)Public
				informationPublic record information.
							(D)Performance of
				consumerThe performance of the consumer’s obligations under a
				real property lease, a subscription agreement, or , subject to the limitations
				under paragraph (2), an account of a public utility service.
							(2)LimitationsInformation
				about a consumer’s usage of any public utility service may be furnished to a
				consumer reporting agency only to the extent that such information relates to
				payment by the consumer for the services of such public utility or other terms
				of the provision of services to the consumer, including any deposit, discount,
				or the conditions for interruption or termination of the services.
						(3)Public utility
				serviceFor purposes of this subsection, the term public
				utility service means an entity that provides utility services to the
				public through pipe, wire, or other connected facilities, or radio, electronic,
				or similar transmission (including the extension of such facilities), and the
				charges for service, delayed payment, and any discount for prompt payment are
				filed with or regulated by a government entity.
						.
			
